Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
	It is noted that in the Applicant’s Remarks, filed April 18th, 2022, an interview was
requested should there remain unresolved issues that require action. Attorney Hopeton Walker requested a written office action be sent in view of the newly found art.

Response to Amendment
	The amendment filed April 18th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 8, Last Par., filed April 18th, 2022, with respect to the rejection of claims 1-18 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ford (US 2013/0265507).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, of record) in view of Ford (US 2013/0265507).
Regarding claim 1, Hayashi discloses a contact lens (Figs. 1-2), comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball)); and 
a first optical device (28A) in a circular region opposed to a pupil in a case where the lens unit is placed on the eyeball (as shown in Fig. 2, 28A is opposite the pupil), wherein 
the first optical device is configured to provide an action that is different from an action of the lens unit to light that enters the eyeball in a light incident direction (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”), 
Hayashi does not specifically disclose the circular region overlaps the pupil in the light incident direction in a state where the pupil is contracted, and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the circular region (Figs. 3A and 3B) overlaps the pupil in the light incident direction (as shown in Fig. 3B) in a state where the pupil is contracted (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the circular region overlaps the pupil in the light incident direction in a state where the pupil is contracted, and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Regarding claim 2, Hayashi in view of Ford teaches as is set forth in claim 1 rejection above and Hayashi further discloses wherein the first optical device is further configured to one of perform one of polarization separation, light volume attenuation, wavelength conversion, wavelength selection, or expansion of wavelength distribution (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”).
Regarding claim 3, Hayashi in view of Ford teaches as is set forth in claim 2 rejection above and Hayashi further discloses wherein the first optical device is further configured to change a degree of the action ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”) in accordance with one of sound pressure or an amount of heat ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”).
Regarding claim 4, Hayashi in view of Ford teaches as is set forth in claim 3 rejection above and Hayashi further discloses further comprising: a sensor device (Fig. 1, 27) configured to detect a change in an external environment ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”); and a control unit configured to control the degree of the action of the first optical device based on a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”).
Regarding claim 6, Hayashi in view of Ford teaches as is set forth in claim 1 rejection above and Hayashi further discloses further comprising a second optical device (28B) in a ring region opposed to an outer edge of the pupil (as shown in Fig. 2, 28B is opposite the edge of the pupil) that becomes large by expansion in the case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), wherein the second optical device is configured to provide an action that is different from the action of the lens unit to the light that enters the eyeball (Pg. 4, lines 48-49, “The region 1 ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”).
Regarding claim 7, Hayashi discloses a contact lens (Figs. 1-2), comprising: a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
an optical device (28B) in a ring region opposed to an outer edge of a pupil in a case where the lens unit is placed on the eyeball (as shown in Fig. 2, 28B is opposite the edge of the pupil), wherein 
the optical device is configured to provide an action that is different from an action of the lens unit to light that enters the eyeball in a light incident direction (Pg. 4, lines 48-49, “The region 1 ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”), 
Hayashi does not specifically disclose the ring region overlaps the outer edge of the pupil in the light incident direction in a state where the pupil is expanded, and the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the ring region (Figs. 3A and 3B)  overlaps the outer edge of the pupil in the light incident direction (as shown in Fig. 3A) in a state where the pupil is expanded (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the ring region overlaps the outer edge of the pupil in the light incident direction in a state where the pupil is expanded, and the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Regarding claim 15, Hayashi discloses a contact lens, (Figs. 1-2) comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); 
a sensor device configured to detect a change in an external environment (27); and 
an optical device in the lens unit, wherein the optical device is configured to change a degree of an action ([0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”) of the optical device based on a sensing signal outputted from the sensor device (Fig. 5, [0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”).
Hayashi does not specifically disclose the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Regarding claim 16, Hayashi discloses a contact lens (Figs. 1-2), comprising: a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
an optical device in the lens unit, wherein the optical device is configured to perform one of wavelength conversion, wavelength selection, or expansion of wavelength distribution on light that enters the eyeball in a light incident direction (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”), 
Hayashi does not specifically disclose the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in the light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Regarding claim 20, Hayashi in view of Ford teaches as is set forth in claim 1 rejection above and Hayashi further discloses wherein a function of the first optical device for a left eye is different from the function of the first optical device for a right eye (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, of record) in view of Ford (US 2013/0265507), further in view of Leip (US 2017/0285370, of record).
Regarding claim 8, Hayashi in view of Ford teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein an optical device is further configured to one of perform light volume amplification, contrast emphasis, wavelength selection, or expansion of wavelength distribution. 
However Leip, in the same field of endeavor as Hayashi because both teach a contact lens, teaches wherein an optical device (110) is further configured to one of perform one of light volume amplification, contrast emphasis, wavelength selection, or expansion of wavelength distribution ([0018], “As the intensity of light continues to decrease successive concentric rings 114, 112, 110 change from a substantially opaque state to a translucent state, thereby increasing the translucent portion of the lens, as illustrated in FIG. 2D-2A”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi in view of Ford with the wherein an optical device is further configured to one of perform light volume amplification, contrast emphasis, wavelength selection, or expansion of wavelength distribution as taught by Leip, for the purpose of increasing the amount of light entering the eye ([0018]).
Regarding claim 9, Hayashi in view of Ford, further in view of Leip teaches as is set forth in claim 8 rejection and Hayashi further discloses wherein the optical device is further configured to change a degree of the action ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”) in accordance with one of sound pressure or an amount of heat ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”).
Regarding claim 10, Hayashi in view of Ford, further in view of Leip teaches as is set forth in claim 9 rejection and Hayashi further discloses further comprising: a sensor device (Fig. 1, 27) configured to detect a change in an external environment ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”); and a control unit configured to control the degree of the action of the optical device based on a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Back (US 2012/0194780, of record) in view of Ford (US 2013/0265507).
Regarding claim 12, Back discloses a contact lens (Fig. 1), comprising: a lens unit to be placed on an eyeball ([0024], “contact lens is placed on the eye of the human patient”); and 
an optical device that is provided in the lens unit, wherein 
the optical device is configured to exhibit viewing angle characteristics that make an amount of blur in a peripheral portion of a visual field (examiner interprets 26 as the peripheral portion and 22 as the central portion) larger than an amount of blur in a central portion of the visual field ([0071], “at least one of the sub-rings, such as sub-ring 26a, being a portion of the myopic defocus region 14”, examiner interprets defocus as blur).
 Back does not specifically disclose the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Back with the optical device is embedded within the lens unit such that the optical device is spaced apart from the eyeball in a light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Back (US 2012/0194780, of record) in view of Ford (US 2013/0265507), further in view of Hayashi (WO 2014/178221, of record).
Regarding claim 13, Back in view of Ford teaches as is set forth in claim 12 rejection above but does not specifically disclose further comprising: a sensor device configured to detect a change in an external environment; and a control unit configured to control a degree of an action of the optical device based on a sensing signal outputted from the sensor device.
However Hayashi, in the same field of endeavor as Hayashi because both teach a contact lens, teaches further comprising: a sensor device configured to detect a change in an external environment (Fig. 2, 27); and a control unit configured to control a degree of an action of the optical device based on a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Back in view of Ford with the further comprising: a sensor device configured to detect a change in an external environment; and a control unit configured to control a degree of an action of the optical device based on a sensing signal outputted from the sensor device as taught by Hayashi, for the purpose of controlling the amount of incoming light ([0093]). 

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otis (US 2015/0186701, of record) in view of Pugh (US 2014/0268014). 
Regarding claim 17, Otis discloses a contact lens (Figs. 1, 2A-2B) comprising 
a lens unit to be placed on an eyeball (210); 
a light-emitting device in the lens unit (276); 
a sensor device configured to detect a change in an external environment (278); and 
a control unit configured to control light emission of the light-emitting device (150, 250) based on a sensing signal outputted from the sensor device ([0079], “The circuitry 250 can be configured to receive modulation instructions and configured to modulate emitted light 286 from the light source 276 towards a photodetector of a reader based on the received modulation instructions”, [0084], “the received modulation instructions … obtaining the reading from the sensor 278”).
Otis does not specifically disclose wherein the light-emitting device includes a plurality of light-emitting units, and the control unit is configured to control the light emission from a subset of the plurality of light-emitting units to cause a portion of the light-emitting device to emit light.
However Pugh, in the same field of endeavor as Hayashi because both teach a contact lens, teaches wherein the light-emitting device includes a plurality of light-emitting units ([0009], “In some embodiments, the light source may be comprised of combinations of multiple light sources”), and the control unit is configured to control the light emission from a subset of the plurality of light-emitting units to cause a portion of the light-emitting device to emit light ([0009], “The combination may be of Led and Laser sources or of individual sources of each type, where the individual sources may have different wavelength characteristics”, examiner interprets this to mean that portions of the device emit light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Otis with the wherein the light-emitting device includes a plurality of light-emitting units, and the control unit is configured to control the light emission from a subset of the plurality of light-emitting units to cause a portion of the light-emitting device to emit light as taught by Pugh, for the purpose of improving control over light emission. 
Regarding claim 18, Otis in view of Pugh teaches as is set forth in claim 17 rejection above and Otis further discloses wherein the light-emitting device is in a region opposed to a circumferential rim of an iris in a case where the lens unit is placed on the eyeball (as shown in Fig. 2C, the device is located opposite of the edge of the iris).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, of record) in view of Ford (US 2013/0265507), further in view of Mingus (US 2017/0280067).
Regarding claim 19, Hayashi in view of Ford teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light.
However Mingus, in the same filed of endeavor as Hayashi because both teach a contact lens, teaches wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light ([0022], “imaging device 100 can be configured to convert infrared (IR) spectrum (spectrum having a wavelength between about 700 nm and about 1 mm) to visible or white light spectrum (spectrum having a wavelength between about 400 nm and 700 nm)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi in view of Ford with the wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light as taught by Mingus, for the purpose of improving the optical performance of the contact lens. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        10 June 2022

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872